As filed with the Securities and Exchange Commission on September 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10261 Pearl Mutual Funds (Exact name of registrant as specified in charter) 2610 Park Avenue P.O. Box 209 Muscatine, Iowa52761 (Address of principal executive offices) Copies to: Richard R. Phillips 2610 Park Avenue P. O. Box 209 Muscatine, Iowa52761 Eric S. Purple K& L Gates LLP 1treet, NW Washington, DC20006 (Name and address of agent for service) Registrant's telephone number, including area code: (563) 288-2773 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item 1. Report to Shareholders. PEARL MUTUAL FUNDS PFTRX — Pearl Total Return FundPFAGX — Pearl Aggressive Growth Fund 2012 Semi-Annual Report Page News for Pearl Shareholders 1 Performance Review 2 - 3 Investment Strategy 3 - 5 Investment Management Team 5 Pearl Total Return Fund Overview 6 - 7 Pearl Aggressive GrowthFund Overview 8 - 9 Understanding Your Expenses 10 - 11 General Information 11 - 13 Pearl Total Return Fund Financial Statements 14 - 16 Pearl Total Return Fund Financial Highlights 17 Pearl Aggressive Growth Fund Financial Statements 18 - 20 Pearl Aggressive Growth Fund Financial Highlights 21 Notes to Financial Statements 22 - 25 IMPORTANT INFORMATION for all Pearl Mutual Funds Shareholders Pearl Mutual Funds will liquidate on September 28, 2012 and will then promptly distribute the net assets to shareholders, as we first told you in our December 19, 2011 letter to shareholders and Prospectus Supplement (available at www.pearlfunds.com).You may choose to redeem your shares on any Fund business day on or before September 28. Each shareholder remaining on September 28, 2012 will receive a liquidation distribution check equal to that shareholder’s proportionate interest in the remaining net assets of the Fund. The distribution check will be mailed to the shareholder’s address of record. The Funds and PMC do not give tax advice. You should consult with your own tax advisors. This transaction will be considered for tax purposes a sale of Fund shares, and you should consult with your own tax advisors to ensure its proper treatment on your income tax returns. Shareholders invested through an Individual Retirement Account (IRA) or other tax-deferred account should carefully consider the rules regarding reinvestment of those assets. If you have an IRA account, please consider whether you want to transfer your account to another tax-deferred retirement account before September 28, to avoid potential tax issues.We have been informed that for many IRA accounts, (1) we may have to withhold income taxes from the liquidation distribution check; (2) there may be serious tax consequences if the distribution is not invested within 60 days in another IRA or qualified retirement account; and (3) a prompt transfer of the IRA account before September 28 may avoid these problems. Please contact us if you have any question.We will gladly help you, but the decision is yours. ® Pearl ds
